

116 S4092 IS: Support Our Military Working Dogs Act
U.S. Senate
2020-06-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4092IN THE SENATE OF THE UNITED STATESJune 29, 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to improve veterinary care for retired military
working dogs and to prohibit charge for adoption of
military animals, and for other purposes.1.Short titleThis Act may be cited as the Support Our Military Working Dogs Act.2.Department of Defense provision of veterinary care for retired military working dogs(a)In generalSection 994 of title 10, United States Code, is amended—(1)in subsection (a);(A)by striking establish and maintain a system to;(B)by striking for the veterinary care of and inserting veterinary care for; and(C)by striking the second sentence;(2)in subsection (b), by inserting that the Secretary of the military department concerned determines is suitable for adoption or is before adopted; and(3)in subsection (c), by striking the system authorized by. (b)Multi-Year agreements with other entitiesSuch section is further amended by adding at the end the following new subsection:(d)Acceptance and use of donated funds(1)The Secretary of Defense may accept donations of funds, gifts, and in-kind contributions for the purpose of providing long-term care for any military working dog adopted under section 2583 of this title. Any amount so accepted shall be available without further appropriation and without fiscal year limitation.(2)The Secretary of Defense may enter into a multi-year agreement with a veterans service organization or appropriate nonprofit entity under which—(A)the organization or entity may solicit and accept donations of funds on behalf of the Department of Defense pursuant to paragraph (1); and(B)the organization or entity agrees to transfer any funds accepted pursuant to such an agreement to the Department of Defense.(3)In this subsection, the term veterans service organization means an organization recognized by the Secretary of Veterans Affairs for the representation of veterans under section 5902 of title 38. .3.Prohibition on charge for adoption of military animalsSection 2583(d) of title 10, United States Code, is amended by striking may and inserting shall.